Name: 2000/493/EC: Commission Decision of 4 August 2000 amending the health certification for fishery products from or originating in Uganda (notified under document number C(2000) 2472) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  international trade;  Africa;  agricultural policy
 Date Published: 2000-08-05

 Avis juridique important|32000D04932000/493/EC: Commission Decision of 4 August 2000 amending the health certification for fishery products from or originating in Uganda (notified under document number C(2000) 2472) (Text with EEA relevance) Official Journal L 199 , 05/08/2000 P. 0084 - 0084Commission Decisionof 4 August 2000amending the health certification for fishery products from or originating in Uganda(notified under document number C(2000) 2472)(Text with EEA relevance)(2000/493/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22 thereof,Whereas:(1) Some cases involving fish poisoning on Lake Victoria were reported to the Commission by the Uganda authorities in March 1999. The fish poisoning was suspected to be caused by the presence of pesticides in the water of Lake Victoria.(2) The Uganda authorities took precautionary measures and suspended all exports of fish from Lake Victoria to the European Community, since 22 March 1999 and until the safety of the fishery products could be guaranteed.(3) Following the results of an on the spot inspection visit and the guarantees provided by the Uganda authorities that the fishery products caught in Lake Victoria are subject to appropriate checking to detect, in particular, the presence of pesticides, the Uganda authorities guarantee the safety of the fishery products caught in Lake Victoria and intended to be imported into the European Community.(4) It is necessary to add a specific mention of the appropriate check in the health certificate accompanying the fishery products imported from Uganda and established in Commission Decision 95/328/EC(2).(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Point IV of the health certification laid down in the Annex to Decision 95/328/EC and accompanying consignments of fishery products originating or proceeding from Uganda and caught in the Lake Victoria, must be completed by the following point:"4. The official inspector hereby certifies that the fishery products specified above were produced under a system of monitoring checks as laid down in Chapter V, point II.3.B of the Annex to Directive 91/493/EEC, and the results of these checks are satisfactory."Article 2Member States shall modify the measures they apply to trade to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 4 August 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 191, 12.8.1995, p. 32.